MAGUIRE, Judge,
dissenting as to jurisdiction:
I completely agree with the Opinion of the Court in disposing of all substantive and procedural questions posed except for that dealing with the matter of jurisdiction. The problem there is whether the Commander, Third Coast Guard District, had the power to convene a general court-martial. After a slow start, in which he failed to cite any authority for convening a court, the Commander relied on Section 0102 of the Coast Guard Supplement to the Manual for Courts-Martial, United States.
Historically, this authority has been attacked twice before. Once, in the case of a special court-martial, the issue was held irrelevant since the convening authority was held to have his power directly from the Act of Congress (UCMJ). In the other, this same Commander, Third Coast Guard District, having cited 0102, after a preliminary ruling in favor of his jurisdiction by a military judge, withdrew the charges from the court and thus avoided a confrontation. It can be seen, however, that the issue raised at trial has been a potential of which the military justice system has been on notice for some time.
It is tempting not to dissent in this case because, in the analysis, it is all too true that a “stroke of the pen” can be said to be the difference between a well-founded and well-sustained edifice based on carefully developed plans and rubble created by a construction engineer’s failure to convert an architect’s line into a practical order. The fault exists, nevertheless, and it is characteristic of a system impatient with detail. We deal here with, apparently, hastily put together statutory language, broad organizational orders, and administrative Parkinsonian ravels. It is with great diffidence that the complexities of the written words here must be approached.
The review of the Staff Judge Advocate specifically adopts, as dispositive of the question of jurisdiction, the argument made in open court by the trial counsel and the ruling thereon of the Military Judge denying the defense motion to dismiss on jurisdictional grounds. The argument of trial counsel is simply that by 0102 of the Coast Guard Supplement to the Manual for Courts-Martial, the Secretary of the Treasury designated Coast Guard district commanders as convening authorities for general courts, that the designation survived the transfer to the Department of Transportation by virtue of subsection 12(a) of the Department of Transportation Act and of Department of Transportation Order No. 1100.1 in which the Secretary confirmed the enduring validity of 0102 by his personal act duplicating the operation of the statute, and that “until the Secretary of Transportation says (in effect), ‘I terminated Section 0102, or I modify substantive Section 0102’ ” the designation remains effective. The Military Judge adds to this that “all *1177actions by the Commandant to delegate a General Court-Martial Convening Authority . are null and void, as was recognized after an attempt was made in 1970, in early 1970 to designate the Superintendent of the Academy a General Court-Martial Convening Authority.”
Subsidiarily, presumably because of an attack on the Coast Guard Supplement as inadequate because of a failure to acknowledge on its face that it supplemented the new, 1969 Manual, and not the original 1951 Manual, trial counsel also declared that the Secretary of Transportation had properly delegated to the Commandant of the Coast Guard (by DOT Order No. 1100.0) the power to amend the Supplement, but that the Secretary, by reason of paragraph 8 of Change No. 2 to that Order, had not delegated the non-delegable power to designate GCM convening authorities, and that the Commandant “wisely and clearly reading the Manual . . . ” had chosen not to do so. The change made to 0102 by the Commandant is, accordingly, characterized as “minor,” and “not substantial,” and it is declared that had he in fact made a substantial change it would have been of no force and effect. This is apparently, what the Military Judge affirmed in his ruling.
A measure of hindsight has gone into this ingenious justification, and certain historical facts must be recalled.
II
DOT Order No. 1100 of 31 March 1967 clearly and unambiguously delegated to the Commandant of the Coast Guard all powers of the Secretary pertaining to the Coast Guard except those specifically reserved to the Secretary. The authority to designate convening authorities and the authority to promulgate, modify, amend, or terminate the Supplement to the MCM were not powers reserved to the Secretary. However, paragraph 7 of the Order declared that the Order was not intended to delegate a power not delegable by reason of “statute, Executive Order or other directive.”
Whatever the Secretary may have thought, on 1 May 1967 the Chief Counsel of the Coast Guard advised that the power to designate convening authorities had been delegated to the Commandant of the Coast Guard. 375 Coast Guard Law Bulletin. Additionally, on 3 May 1967, the Commandant asserted that the power to amend the Coast Guard Supplement had been delegated to him and he did amend 0102, such as to change it from a designating statement to a reflection of an act done by another. To the time of the commencement of the trial in this case there had been no repudiation announced by the Secretary, the Commandant, or the Chief Counsel of either assertion of authority.
However, in 1970, United States v. Greenwell, 19 U.S.C.M.A. 460, 42 C.M.R. 62, declared that under the Code the power to designate convening authorities was nondelegable.
(It has not (apparently) been argued that the Greenwell decision does not apply to the DOT and Coast Guard, but since the ingenious concept is possible it may as well be disposed of. The theory would be that the Secretary of Transportation is under a different set of rules from those controlling the secretaries of the military departments. When all pertinent powers of the Secretary of the Treasury were transferred to him, Congress, by the same Act, conferred on him the authority “in addition to the authority . . . contained in any other Act . . . ” to “delegate any of his residual functions, powers, and duties to such officers and employees of the Department as he may designate . . . ” As a later statute, creating a new Secretary, this could be urged to have removed a limitation that still restricts the other secretaries and to authorize, carte blanche, delegation.)
(The reply is easy. First, while I am not certain what “residual” functions and powers are, I think that the general grant, although later in time, does not operate to expand an authority to delegate specifically limited by the primary, controlling statute. Second, although the Secretary of the Treasury had just such delegatory powers for his own department vested in him by Reorganization Plan 26-50, the UCMJ in ereat*1178ing new powers and authorities in 1951 pro tanto limited the Secretary’s general power to delegate under the Plan. Since what was transferred from Treasury to Transportation in this area was no more than what Treasury had, the collateral general grant of delegation powers to Transportation was still subject to the limitations imposed by the UCMJ itself.)
Ill
The status of Secretarial delegations since 1970 is a perplexing matter. At 35 FR 4995, on 21 March 1970, the Secretary published, pursuant to law, a statement of the organization of his Department and exercised his powers to delegate authority to Administrators and Staff Members. Codification appears at 49 CFR 1. Pertinent to the functions of the Coast Guard are four sections.
In 49 CFR 1.43 the Secretary declares that any powers and duties not delegated by him in Subpart C are reserved to him. In 49 CFR 1.44 he reserves certain specific powers. Item (m) of the enumeration specifies twelve functions bearing upon the Coast Guard. Among these are the personal authority granted to him by statute to convene general courts-martial. This is essentially irrelevant to the issue but is indicative of the kinds of authority reserved. Among the powers not specifically reserved there is no mention of the power to designate convening authorities or of that to promulgate regulations pursuant to the UCMJ.
In 49 CFR 1.45 there is a general grant to all Administrators in the Department to “exercise the authority of the Secretary over and with respect to any personnel within their respective organizations,” and another one to “exercise the authority of the Secretary as executive head of a department, under any statute, Executive order or regulation.” Without more, this purports to vest in the Commandant the very powers involved in this case.
49 CFR 1.46 spells out specific delegations to Commandant. These are divided into categories “(a)” through “(r).” All the items in this list deal with specific sections of Titles 10 (not involving the UCMJ), 14, 18, 33, and 46 of the United States Code and certain Executive plans and orders, covering law enforcement and public administration. Item (b), a catch-all, provides for carrying out:
“. . . all the activities of the Coast Guard, including, but not limited to, law enforcement, safety of life and property at sea, aids to navigation, search and rescue, ice breaking, oceanographic research and military readiness functions (49 U.S.C. 1655(b)(1)).”
The cited subsection of the U.S.Code is that which transferred generally to the Secretary “all functions, powers, and duties, relating to the Coast Guard, of the Secretary of the Treasury . . .” The precision of the statutory grant and its extent and meaning are questionable. The precision of the Secretarial grant is even less clear, but while the stated functions are all of the Coast Guard’s “external-operations-class” the “activities of the Coast Guard” would be presumed to include internal affairs. If a distinction was intended, however, the grant in 1.45(a) takes care of the internal administration.
Most significantly to the point, there is no regulation similar to the cautious reservation of paragraph 7 of DOT Order No. 1100. The Secretary has not seen fit to express in his public statement of delegations any intent that non-delegable powers should not be considered delegated by Subpart C of 49 CFR.
The question of whether the Federal Register publication and the incorporation into the Code of Federal Regulations of the delegations nullified and superseded the DOT Orders earlier issued on the same subject need not be debated. The regulations serve most strongly to point up the confusion that existed in this area on 21 March 1970. There can be no doubt that on 22 March 1970 the Secretary, the Commandant, and all others concerned believed that the power to designate convening authorities had been delegated to the Commandant. Although Greenwell erupted two *1179months later, on 26 May 1970, no action, it is repeated, was taken by anyone to bring about accord between DOT-Coast Guard practices and the law.
IV
There is, of course, a clear distinction between the power to designate convening authorities and the power to regulate by means of the Coast Guard Supplement, although the denomination of the latter power is confused by language. What we are really talking about in that instance, stripped of its association with the names of existing publications, is the power to make regulations touching on the administration of military justice under the Code, not about some vaguely defined power to make regulations “for the Coast Guard.” It is a historical fact but not one flowing from necessity that the Secretary of the Treasury chose to use a “Supplement to the Manual for Courts-Martial” as the vehicle for making designations of convening authorities.
The position that the Secretary of Transportation did not delegate the appointing power to the Commandant is one arrived at under the compilation of the Green well holding. The actual intent to make the delegation and the inference by the delegate cannot be doubted, as of 1967. The reservation claimed now by reason of paragraph 7 of the 31 March DOT Order can best be characterized as inadvertent. The power to amend the regulations (in this context, the power to amend the Supplement to the MCM) involves a different question.
The Secretary can have rule-making authority under the UCMJ from either of two sources: from a provision of the Code itself, or by delegation of Presidential power authorized by Article 140. Congress gave a Secretary no power to subdelegate any regulation-making authority vested directly by the UCMJ as it did to the President, with respect to his regulation-making authority, in Article 140. The President did not authorize the further subdelegation by a Secretary of any power he, the President, had vested in the Secretary under Article 140. It seems inescapable, then, that insofar as the Supplement to the MCM purports to make regulations for the conduct of courts-martial, the power to do so was not delegable to the Commandant and, by reason of paragraph 7 of DOT Order 1100.1, was not delegated. However, all parties appear to agree that the power was so delegated (fortunately the purported exercise of the power under further subdelegation by the Chief of Staff and the Chief Counsel of the Coast Guard is not involved here at all), and there is no need further to belabor the point because in the ultimate issue the result is the same.
V
Consideration must be given here to an important hypothetical condition. Let it be supposed that the precedent established in the Treasury Department had been followed in May 1967 and that the Secretary of Transportation had promulgated Amendment 16 to the Supplement to MCM, with the new language identical to what Amendment 16 in fact used. There could be no doubt that 0102 had been amended within the meaning of subsection 12(a) of the DOT Act. The old language was out. For good or ill the new language was in. The Secretary would have wiped out the designations and substituted instead a statement of history. He would have failed to supplant designating language with designating language. He would have abolished the old designations without, as he had full authority to do, establishing new ones. This would have been unintended, but the enactment of defective language does not serve to effectuate a good intent. If the legislator intends to confer a benefit on A, B, and C, after due deliberation, and if the enacted language omits C as a beneficiary, all the good will in the nation will not authorize granting the benefit to C; remedial legislation is the only effective way to correct the mistake. Administrative largesse will not do.
*1180VI
What it all comes to in this case is this: the designation by the Secretary of the Treasury was perpetuated, under the statute, “until modified, terminated, superseded, set aside, or repealed by the Secretary . (or) Administrators . . . (in the exercise of any authority respectively vested in them by this Act) . . . ” The designating statement, 0102, was modified so that it ceased to exist, by virtue of the statute, as it had been and therefore was only what it was, and was no longer a designation. The Secretary of Transportation has ratified the acts of his purported agent; the modification is his own act and, willy-nilly, has extinguished the appointments made by his predecessor in authority. The afterthought of using paragraph 7 as a “Catch 22” to revivify a document that no longer exists, legally or in fact, makes the ascertainment of jurisdiction akin to a game of “Button! Button! . . . ”
It does not matter what anyone thought or intended; what matters is what was in fact stated and done. It is only in the absolute dictatorship of one man that the intent of the lawgiver can be found to nullify his actual edict. If it be thought that to accept seriously the attack on the jurisdiction in this case is to play skittles with the grave matter of dealing with a homicide, the recitation of this history of delegation and non-delegation is a most telling tu quoque and, for a time at least, appellant’s own amenability to capital punishment was on the line. Criminal law requires strict construction and the jurisdiction of a tribunal created by statute must be meticulously handled or it vanishes. To my mind, it vanished in 1967 and no amount of prestidigitation, with all the good will in the world, can change the illusion of authority into reality.